Citation Nr: 1420060	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 2002 to December 2003 and from August 25, 2007 to September 3, 2007.  The Veteran also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Travel Board hearing before a Veterans Law Judge.  She was scheduled for a hearing in October 2012.  However, she failed to report for the hearing.  Thus, her hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

This case was previously remanded by the Board in November 2012 and April 2013 for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim. 

The record indicates that a VA examination was not performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, private treatment records indicate that the Veteran has complained of and received treatment for vertigo.  The Veteran's service treatment records for her first period of service do not show a diagnosis of or treatment for vertigo.  In July 2007, the Veteran was ordered to active duty to be deployed in support of Operation Iraqi Freedom.  Defense Finance and Accounting Service (DFAS) records indicated that the Veteran was paid for active duty service from August 25, 2007 to September 3, 2007.  At an August 29, 2007 pre-deployment evaluation, the Veteran reported dizziness.  On August 31, 2007, the Veteran was placed on a temporary medical profile and found unfit to deploy due to an unresolved medical problem.  Additionally, in her VA 21-526 and notice of disagreement, the Veteran asserted that she had never suffered from vertigo until she was ordered to active duty in August 2007.  The Board notes that the Veteran is competent to testify as to her symptoms, including dizziness.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the Veteran's competent assertions of first experiencing dizziness while on active duty, the Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  As a result, a VA examination is warranted to ascertain whether the Veteran's current vertigo is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2013). 

Additionally, the Board notes that the November 2012 and April 2013 Board remands directed that the Veteran's claims file be sent to her representative, the Florida Department of Veterans Affairs, to allow her representative to provide a more comprehensive VA Form 646 as requested in the representative's March 2010 statement.  In a July 2013 letter, the Veteran's representative was provided with a copy of the supplemental statement of the case and afforded an opportunity to provide a more comprehensive VA Form 646.  There is, however, no indication that the Veteran's claims file was ever provided to her representative or that her representative ever submitted a more comprehensive VA Form 646.  Accordingly, on remand the Veteran's claims file must be provided to the Florida Department of Veterans Affairs to allow the representative to provide a more comprehensive VA Form 646.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her vertigo.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the Veteran's lay statements, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo had its onset during active duty, to include from August 25, 2007 to September 3, 2007.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Thereafter, send the Veteran's claims file to her representative, the Florida Department of Veterans Affairs.  Allow the Veteran's representative to provide a more comprehensive VA Form 646 as requested in the representative's March 2010 statement.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 
_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



